Citation Nr: 0428082	
Decision Date: 10/12/04    Archive Date: 10/19/04

DOCKET NO.  03-02 286	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Huntington, West Virginia

THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for bilateral hearing 
loss.

3.  Entitlement to service connection for a back disability.
 

REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL
The veteran

ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 
REMAND 

The veteran served on active duty from June 1959 to May 1963.

These matters are before the Board of Veterans' Appeals 
(Board) on appeal of a September 2002 rating decision of a 
Department of Veterans Affairs (VA) Regional Office (RO). 

For reasons expressed below, this appeal is being remanded to 
the RO via the Appeals Management Center (AMC) in Washington, 
D.C.  

The veteran was afforded a hearing before the undersigned 
Acting Veterans Law Judge at the RO in March 2004.  Because 
portions of the tape of the hearing were inaudible and an 
accurate transcription could not be obtained.  When the 
veteran was notified of the technical problem and the 
opportunity for another hearing, he elected to have another 
hearing.  Under these circumstances, the case is REMANDED to 
the RO for the following action:

Schedule the veteran for a hearing before 
the Board at the Regional Office. 

This Remand must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


_________________________________________________
	GEORGE E. GUIDO, JR.
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




